Citation Nr: 1225376	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-41 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991, and had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

For the entire appeal period, the Veteran does not have FEV-1 (Forced Expiratory Volume in one second) of 55-percent of predicted value or less, or; FEV-1/FVC (the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity) of 55 percent or less, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 55-percent predicted or less, or; maximum oxygen consumption of 20 ml/kg/min or less (with cardiorespiratory limit), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for COPD have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated February 2004, sent prior to the initial September 2004 rating decision, and a November 2005 letter, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.


While the November 2005 and March 2006 letters were issued after the initial September 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2005 and March 2006 letters were issued, the Veteran's claim was readjudicated in the July 2006, June 2007, and July 2010 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination records, VA and private treatment records, and Social Security Administration records have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded VA examinations September 2004, March 2006, November 2008, and June 2010 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected COPD as they each include an interview with the Veteran and a full physical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran is service-connected for COPD, which is currently evaluated as 30 percent disabling as of April 17, 2003, the date VA received his claim on appeal.  He contends that such disability is more severe than the currently assigned rating.  Therefore, the Veteran claims that he is entitled to a higher rating for his COPD.

As the Veteran's claim for an increased rating was received in April 2003, the regulations in effect at such time are for application in this appeal.  In this regard, Diagnostic Code (DC) 6604 provides that a 30 percent rating for COPD applies where the Veteran has FEV-1 (Forced Expiratory Volume in one second) of 56- to 70-percent of predicted value, or; FEV-1/FVC (the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted.

A 60 percent rating for COPD applies where the Veteran has FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating for COPD applies where the Veteran has FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Following a review of the evidence of record, which includes VA and private treatment records, the Veteran's own statements, and VA examinations dated September 2004, March 2006, November 2008, and June 2010, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his COPD.   

In April 2003, a private physician, J.L.T.M., M.D., diagnosed the Veteran with COPD, asthma, and shortness of breath.  In March 2004, Dr. J.L.T.M. found that the Veteran had FEV-1 of 3.37 L pre-medication, 3.36 L post-medication, and a predicted value of 3.89 L.  As such, the Veteran's FEV-1 was 86.6% and 86.3% of predicted value, respectively.  He further found that the Veteran had an FEV-1/FVC ratio of 68.73% pre-medication, and 66.44% post-medication.

VA provided the Veteran with a compensation and pension (C&P) examination of his COPD in September 2004.  The Veteran reported that his pulmonary condition has worsened because he has more frequent attacks and requires continuous medications in order to control his symptoms.  He also reported having visited the emergency room and his private physician due to asthma exacerbations, for which he was treated and discharged.  The Veteran denied any hospitalization due to asthma exacerbation, bronchitis, or pneumonia.  The examiner noted that the Veteran had no history of cor pulmonale, right ventricular hypertrophy (RVH), or pulmonary hypertension.  The examiner provided a diagnosis of COPD.

VA provided the Veteran with a second C&P examination of his COPD in March 2006.  The examiner noted that the Veteran's November 2005 private treatment record showed a FEV-1 which was less than 60 percent of predicted value.  The Veteran reported that he has asthma attacks every night, uses medication multiple times per day, and has chest tightness and shortness of breath upon moderate efforts such as lifting heavy objects.  The Veteran denied any history of hospitalization or emergency room visits due to bronchitis, pneumonia, or COPD exacerbation.  The examiner noted that the Veteran had no history of cor pulmonale, RVH, or pulmonary hypertension.  The examiner further noted that the Veteran's pulmonary function test results were normal.  The examiner provided a diagnosis of COPD.

Also in March 2006, a private physician, W.R., M.D., performed a pulmonary function study on the Veteran and found that the results were normal.  The physician suggested a pulmonary evaluation.

VA provided the Veteran with a third C&P examination of his COPD in November 2008.  The examiner noted that the Veteran reported experiencing recurrent easy fatigue, dyspnea, and shortness of breath, as well as 3 to 4 exacerbations weekly which resolve at home.  The Veteran also reported having 3 days of incapacitation in the past 12 months.  The Veteran stated that he has had no emergency visits in more than 3 years, and no hospital admissions in more than 10 years.  The examiner noted that the Veteran had no history of respiratory failure; normal heart sounds; no abnormal respiratory findings; no conditions that may be associated with pulmonary restrictive disease; and no evidence of cor pulmonale, RVH, or pulmonary hypertension.  The examiner found that a chest x-ray revealed no acute pulmonary process and focal eventration of the right hemidiaphragm.  The examiner noted that the Veteran's pulmonary function test results were essentially normal.  The examiner provided a diagnosis of COPD.  The examiner noted that the Veteran's COPD prevents exercise and sports; has a moderate effect on chores and shopping; has a mild effect on recreation; and has no effect on traveling, feeding, bathing, dressing, toileting, or grooming.

VA provided the Veteran with a fourth C&P examination of his COPD in June 2010.  The Veteran denied any visits to the emergency room or hospital admissions due to COPD.  The examiner found no evidence of congestive heart failure or pulmonary hypertension, and no conditions that may be associated with pulmonary restrictive disease.  The examiner noted that pulmonary function tests administered at a private facility in February 2009 showed minimal obstructive airway disease.  He specifically indicated that the FVC, FEV1 FEV1/FVC RATION and FEV25-75% levels were within normal limits.  The examiner also noted that a chest magnetic resonance imaging (MRI) test performed in February 2009 showed clear lungs, no pulmonary nodules or masses, no interstitial infiltrates or pulmonary consolidations, no evidence of bronchiectasis or air bronchograms, no pleural effusions, normal heart size, and no evidence of pericardial effusion.  The examiner performed new pulmonary function testing and found mild obstructive ventilator impairment, moderate hyperinflation, mild air trapping, increased airway resistance, normal gas transfer, and worsening obstructive lung disease.  The examiner also performed a computed tomography (CT) scan of the Veteran's chest and found no abnormality in the lung parenchyma.  The examiner provided a diagnosis of COPD.  The examiner noted that the Veteran's COPD caused increased tardiness, increased absenteeism, decreased stamina, fatigue, and episodes of chest tightness with respect to his former employment.  The examiner also noted that the Veteran's COPD caused decreased stamina, fatigue, and episodes of chest tightness which affects his usual daily activities.

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent as the severity of his COPD does not more nearly approximate a higher rating.  In this regard, a 60 percent rating does not apply because the Veteran does not have FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Similarly, a 100 percent rating does not apply because the Veteran does not have FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

In fact, the evidence of record reflects that, outside of pulmonary function testing in March 2004 and November 2005, and an indication at the April 2010 VA examination that the Veteran's obstructive lung disease was worsening, such test results have been essentially normal, to include at the March 2006 VA examination, a March 2006 private evaluation, the November 2008 VA examination, and a February 2009 private evaluation.  Moreover, while the Veteran has complained of symptomatology consisting of shortness of breath, asthma exacerbations, chest tightness, recurrent easy fatigue, and dyspnea, the Board finds that such do not more nearly approximate the criteria necessary for a higher rating.  In this regard, these symptoms are not severe enough to result in pulmonary function testing results that more nearly approximate a higher evaluation under DC 6604 or symptomatology such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  As such, a rating in excess of 30 percent for COPD is not warranted.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected COPD; however, the Board finds that his symptomatology has neither improved nor worsened beyond the criteria for a 30 percent rating during the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected COPD with the established criteria found in the rating schedule.  The Board finds that the Veteran's COPD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his COPD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment (as the Veteran is retired due to unrelated disorders) or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The record reflects that the Veteran is currently in receipt of a 100 percent schedular rating for posttraumatic stress disorder as of November 16, 1993, and SMC pursuant to 38 U.S.C.A § 1114(s) as of April 17, 2003, the date his claim on appeal was received by VA.  Therefore, he is in receipt of the maximum benefit allowable under the law.  As such, a claim for TDIU is rendered moot and need not be addressed further.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 30 percent for COPD is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


